DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 7 – 9, and 11 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Upon further consideration of independent Claims 1 and 2:
it is noted that the claims set forth the one or more inorganic particulate materials consist of the recited one or more of the recited species but then set forth the one or more particulate materials comprise a specified quantity of aluminum.  It is noted that not all of the recited species themselves intrinsically comprise aluminum.  For example, the one or more inorganic particulate materials may correspond to magnesium hydroxide, which is a chemical compound having no aluminum in its formulation.  The one or more inorganic particulate materials cannot then consist of magnesium hydroxide and comprise aluminum, as is instantly claimed.  The remaining dependent claims do not remedy these deficiencies.  For the purposes of further examination, the claims will be interpreted as setting forth the one or more inorganic particulate materials comprise the recited species and the specified quantity of aluminum; and
it is noted that the claims set forth “a kandite clay” and “phyllosilicates” as a suitable species of the one or more inorganic particulate materials.  The kaolin, chlorite, pyrophyllite, or combinations thereof and require they have a d50 particle size from 3 to 4.5 microns.  However, kandite clays are a type of phyllosilicate.  It is further noted that the specifically recited species of kaolin is a kandite clay itself.  The metes and bounds of the claim are then indefinite, as it is unclear if the inorganic materials are limited to the recited species of phyllosilicates having the required d50 particle size or if other species of phyllosilicates (namely kandite clays other than kaolin) are also suitably provided.  For the purposes of further examination, the former interpretation has been used, i.e. a kandite clay other than kaolin has been interpreted as not being a suitable species for the one or more inorganic particulate materials.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 – 9, and 11 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0006149 to Handa et al., as evidenced by Handbook of Fillers (Fourth Edition) to Wypych.
Regarding Claims 1, 7, and 8.  Handa et al. teaches a polyolefin/polymer-based foam composition (Paragraph 0006).  The foam composition may comprise 0.02 to 20 weight percent of a nucleating agent in particulate form, wherein the nucleating agent may be diatomaceous earth (Paragraphs 0019 – 0020).  Wypch et al. provides evidence that diatomaceous earth comprises 3.2 – 4.5 weight percent Al2O3 (Page 109); using the known molar masses of aluminum and oxygen, diatomaceous earth can then be calculated to have an aluminum content of roughly 1.7 to 2.4 weight percent of aluminum.
Regarding Claim 9.  Handa et al. teaches the polymer-based foam composition of Claim 1, wherein the composition comprises a blowing agent blend typically in an amount of 1 to 18 weight percent, the polyolefin/polymer resin, and any additives including the nucleating agent in an amount of up to 20 weight percent (Paragraphs 0017 – 0019).  The remainder and majority of the composition in terms of weight percent is thus constituted by the polymer.
Regarding Claim 11. Handa et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to average cell size in the vertical and width directions of the foam.  Consequently, the Office recognizes that all of the claimed In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 12. Handa et al. teaches the polymer-based foam composition of Claim 1 but is silent with regard to the ratio of average cell size in the vertical and width directions of the foam.  Consequently, the Office recognizes that all of the In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 13. Handa et al. teaches the polymer-based foam composition of Claim 1 but is silent with respect to the Nf value of the foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Handa et f value in the instantly claimed range is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with an Nf value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 14.  Handa et al. teaches the polymer-based foam composition of Claim 1 is produced via an extrusion process (Paragraphs 0025 – 0029).
Regarding Claim 15.  Handa et al. teaches the polymer-based foam composition of Claim 1 is produced using a blown film process (Paragraphs 0035 - 0036).
Regarding Claim 16.  Handa et al. teaches a method of manufacturing a good comprising incorporating the polymer-based foam composition of Claim 1 in a protective or flexible packaging good (Paragraph 0032).
Regarding Claims 17 and 18.  Handa et al. teaches a method of forming the polymer-based foam composition of Claim 1 comprising providing polyolefin polymer pellets, i.e. a polymer composition; providing a nucleating agent such a diatomaceous earth; mixing these materials, i.e. introducing the particles of the nucleating agent into the polymer composition, during a blown film process; and foaming the polymer composition with a blowing agent (Paragraphs 0020 and 0028 – 0029).  The blowing agent may include a gas such as carbon dioxide, nitrogen, xenon, or argon (Paragraph 0015).

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0006149 to Handa et al., as evidenced by Handbook of Fillers (Fourth Edition) to Wypych.
Regarding Claim 2.  Handa et al. teaches a polyolefin/polymer-based foam composition (Paragraph 0006).  The foam composition may comprise 0.02 to 20 weight percent of a nucleating agent in particulate form, wherein the nucleating agent may be diatomaceous earth (Paragraphs 0019 – 0020).  Wypch et al. provides evidence that diatomaceous earth comprises 3.2 – 4.5 weight percent Al2O3 (Page 109); using the known 
Handa et al. is silent with respect to the Nf value of the foam.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Handa et al. teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  According to the original specification, a polymer-based foam composition which produces a foam with an Nf value in the instantly claimed range is prepared from a composition comprising the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with an Nf value in the instantly claimed range, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0006149 to Handa et al., as evidenced by Handbook of Fillers (Fourth Edition) to Wypych, as applied to Claim 1 above.
Regarding Claim 4.  Handa et al. teaches the polyolefin/polymer-based foam composition, wherein the polymer foam composition comprises a sheet/film having a thickness of 0.020 to 0.25 inches (roughly 508 to 6350 microns) (Paragraph 0030).  However, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the polymer foam composition of Handa et al. with a thickness at the lower end of the disclosed range of 0.0020 to 0.25 inches, which is the part of the range that overlaps with the instantly claimed range.  The motivation would have been that providing the foam with a lower thickness would provide a thinner article that is lighter in weight.  See also In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) in which the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Response to Arguments
Applicant’s arguments, see pages 6 - 8, filed November 4, 2020, have been fully considered and are persuasive with respect to the rejections of Claims 1, 4, 7 – 9, and 11 - 18 under 5 U.S.C. 112(a); Claims 1, 4, 7 – 9, and 11 - 18 under 35 U.S.C. 103 as being unpatentable over CN103707600 to Aoki et al. in view of US 6,949,596 to Seidel et al.; Claim 2 under 35 U.S.C. 103 as being unpatentable over JP 6295330 to Fujii in view of US 6,949,596 to Seidel et al.; and Claim 10 under 35 U.S.C. 103 as being unpatentable over JP 6295330 to Fujii in view of US 6,949,596 to Seidel et al. and US 2011/0060085 to Gahleitner et al.  These rejections have consequently been withdrawn.  However, upon further consideration, new grounds of rejection are made over all 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MELISSA A RIOJA/Primary Examiner, Art Unit 1768